Title: Report on David Howell’s Protest, [20 December] 1782
From: Madison, James
To: 


[20 December 1782]
The Committee appointed to report such measures as it will [be] proper for Congress to take in consequence of the motion made by Mr. Howel on the 18th. instant recommend
That the said motion with the preceding resolutions of Congress to which it refers, be transmitted by the Secy of foreign Affairs to the Executive Authority of the State of Rhode Island, with an authenticated State of the several applications for foreign loans & the result thereof.
